993 So.2d 93 (2008)
Brian Keith SHELLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6603.
District Court of Appeal of Florida, First District.
October 7, 2008.
Brian Keith Shelley, pro se, Appellant.
Bill McCollum, Attorney General, and Terry P. Roberts, Assistant Attorney General, Tallahassee, for Appellee.

ON MOTION TO RELINQUISH JURISDICTION
PER CURIAM.
The appellant, Brian Shelley, moves this Court to relinquish jurisdiction so that the trial court may enter a final, appealable order on all of the claims he raised in his initial motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 and his subsequent amendment. We grant the appellant's motion and dismiss the appeal.
The appellant filed a notice of appeal challenging the trial court's order denying in part and striking in part his motion for postconviction relief. However, because it struck one of the appellant's claims as legally insufficient with leave to amend, the trial court's order lacks finality and this Court lacks jurisdiction to review it. See Howard v. State, 976 So.2d 635, 636 (Fla. 5th DCA 2008).
DISMISSED.
WOLF, LEWIS, and ROBERTS, JJ., concur.